UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 27 , 201 7 TEXAS PACIFIC LAND TRUST (Exact Name of Registrant as Specified in its Charter) Not Applicable (State or Other Jurisdiction of Incorporation) 1-737 (Commission File Number) 75-0279735 (IRS Employer Identification Number) 1700 Pacific Avenue, Suite 2770, Dallas, Texas 75201 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: 214-969-5530 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item Results Of Operations And Financial Condition. Texas Pacific Land Trust (the “Trust”) hereby incorporates by reference the contents of a press release containing a Report of Operations — Unaudited, announcing certain of its financial results for the three month period ended March 31, 2017, which was released to the press on April 27, 2017. A copy of the press release including the report of operations is furnished as Exhibit 99.1 to this Report on Form 8-K. Item Financial Statements and Exhibits. (d) Exhibits. Press release including a Report of Operations - Unaudited of Texas Pacific Land Trust for the Three Month Periods Ended March 31, 2017 and 2016. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Trust has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TEXAS PACIFIC LAND TRUST Date:April 27, 2017 By: /s/Robert J. Packer Robert J. Packer General Agent and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Press release including a Report of Operations - Unaudited of Texas Pacific Land Trust for the Three MonthPeriods Ended March 31, 2017 and 2016.
